DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                         		    Status of Claims

Claims 1-18 have been amended and are pending. Claims 1, 7, and 13 are independent. This Office action is in response to the “Applicant’s arguments” received on 01/06/2022.
Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
With respect to the claims, 
Claim 1 has been amended as follows:
Lines 13-14 and Line 20: After “separate from”, delete – “the geographic X-positions”-- , and add – “each respective geographic X-position”--;
Line 26: After “relative to”, delete – “ the other geographic X-positions” --, and add – “each respective geographic X-position” --;
Claims 5, 11, and 17 have been amended as follows:
Lines 2 and 3: After “with respect to each”, before “geographic X-position”, add –“respective”;
Claims 6, 12, and 18 have been amended as follows:
Lines 2 and 3: After “HD map for”, delete -- “each of one or more of the geographic X-positions” --, and add “each respective geographic X-position”;
Claim 7 
Lines 15, 16, and 22: After “separate from”, delete – “the geographic X-positions”-- , and add – “each respective geographic X-position”--;
Line 28: After “relative to”, delete – “ the other geographic X-positions” --, and add – “each respective geographic X-position” --;
Claim 13  has been amended as follows:
Lines 18-19, 24-25: After “separate from”, delete – “the geographic X-positions”-- , and add – “each respective geographic X-position”--;
Lines 31-32: After “relative to”, delete – “ the other geographic X-positions” --, and add – “each respective geographic X-position” --;
Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interviews with Lance Jensen on 01/20/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        


/RAMI KHATIB/Primary Examiner, Art Unit 3669